Name: COUNCIL REGULATION (EEC) No 1556/93 of 14 June 1993 fixing the minimum price for unginned cotton for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 25 . 6. 93 Official Journal of the European Communities No L 154/25 COUNCIL REGULATION (EEC) No 1556/93 of 14 Jane 1993 fixing the minimum price for unginned cotton for the 1993/94 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 For the 1993/1994 marketing year, the minimum price for unginned cotton provided for in Article 9 ( 1 ) of Regulation (EEC) No 2169/81 shall be ECU 97,65/100 kg. That price shall apply to goods at the farm gate. Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as last amended by Regulation (EEC) No 2052/92 (*), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), and in particular Article 9 (1 ) thereof, Having regard to the proposal from the Commission (3 ), Whereas, pursuant to Article 9 (2) of Regulation (EEC) No 2169/81 , the Council is to fix a minimum price for unginned cotton each year at a level enabling producers to sell at a price as close as possible to the guide price; whereas that price must take account of market fluctuations and the cost of transporting the unginned cotton from the production areas to the ginning areas; whereas that price must be fixed for the quality to which the guide price relates and must apply at the farm gate; Whereas application of the abovementioned criteria results in the fixing of the minimum price at the level given below, Article 2 The price set in Article 1 shall be for unginned cotton meeting the quality indicated in Article 1 (2 ) of Regulation (EEC) No 1555/93 fixing the guide price for unginned cotton for the 1993/94 marketing year ( 1 ). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH O OJ No L 215, 30. 7. 1992, p. 10^_ (2 ) OJ No L 211 , 31 . 7. 1981 , p. 2 . Regulation as last amended by Regulation (EEC) No 1554/93 (see page 23 of this Official Journal). ( 3 ) OJ No C 80, 20. 3. 1993 , p. 22. (4 ) See page 24 of this Official Journal.